Citation Nr: 0725330	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  05-13 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
amoebic dysentery.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
wrist carpal tunnel syndrome.

3.  Entitlement to a compensable evaluation for the residuals 
of an anal fissure.

4.  Entitlement to an initial evaluation in excess of 10 
percent for fecal leakage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to March 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, that denied the above noted claims on appeal.  
A videoconference hearing before the undersigned Acting 
Veterans Law Judge at the RO was held in March 2007.

The issue of service connection for right wrist tendonitis 
was granted by an October 2006 RO decision.  This issue is 
therefore no longer before the Board.  

The issue of entitlement to an increased initial evaluation 
for fecal leakage is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In a decision dated December 1990, the RO denied the 
veteran's claim for service connection for amoebic dysentery.  
The appellant did not appeal this determination.

2.  The evidence added to the record since the December 1990 
rating decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  In a decision dated September 2002, the Board denied the 
veteran's claim for service connection for left wrist carpal 
tunnel syndrome.

4.  The evidence received since the September 2002 Board 
decision rating decision does not relate to an unestablished 
fact necessary to substantiate the claim..

5.  The veteran's anal fissure is currently manifested by 
internal and external hemorrhoids which are not large or 
thrombosed.


CONCLUSIONS OF LAW

1.  The December 1990 decision of the RO, which denied 
service connection for amoebic dysentery, is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  The evidence received since the December 1990 RO 
decision, which denied service connection for amoebic 
dysentery, is not new and material and the requirements to 
reopen the claim for this benefit have not been met.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001). 

3.  The September 2002 decision of the Board, which denied 
service connection for left wrist carpal tunnel syndrome, is 
final.  38 U.S.C.A. §7104 (West 2002).

4.  The evidence received since the September 2002 Board 
decision, which denied service connection for left wrist 
carpal tunnel syndrome, is not new and material and the 
requirements to reopen the veteran's claim of entitlement to 
service connection for left wrist carpal tunnel syndrome have 
not been met.  38 U.S.C.A. §§ 5108, 7104 (West 2002)

6.  The criteria for a compensable evaluation for the 
veteran's service connected anal fissure have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7336 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in March 2004, July 
2004, February 2005, March 2005, and April 2005.  The 
originating agency essentially asked the veteran to submit 
any pertinent evidence in his possession, and specifically 
informed him of the evidence required to substantiate his 
claims, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

With respect to the issue of whether new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for amoebic dysentery,
the Board calls attention to Kent v. Nicholson, 20 Vet. App. 
1 (2006).  That case addresses notice requirements specific 
to new and material claims.  Essentially, under Kent, the 
veteran must be apprised as to the requirements both as to 
the underlying service connection claim and as to the 
definitions of new and material evidence.  Kent further 
requires that the notice inform the veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.  In the present case, 
the notice March 2005 letter satisfied the requirements under 
Kent.  

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

For all of the veteran's claims except the veteran's claim of 
entitlement to service connection for left wrist carpal 
tunnel syndrome, no additional disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board also points out that, as to the grant of service 
connection for left wrist carpal tunnel syndrome, the RO will 
be responsible for addressing any notice defect with respect 
to the effective date element of the award.  The Board also 
points out that the veteran was sent a letter in March 2006 
explaining Dingess.  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).

Regarding the duty to assist, all available evidence 
pertaining to the veteran's claim has been obtained.  The 
record before the Board contains service medical records and 
post-service medical records, which will be addressed as 
pertinent, particularly, the veteran's VA outpatient 
treatment records, private treatment records, and reports of 
VA examination.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA treatment records and report of VA 
examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).


Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for amoebic dysentery.

The last final denial of the veteran's claim of entitlement 
to service connection for amoebic dysentery occurred in 
December 1990.  Although the veteran's service medical 
records available at the time of that decision did show that 
the veteran had amoebic dysentery, the veteran was denied 
service connection because a VA examination report of October 
1989 indicated that the in-service treatment was for an acute 
disability that resolved prior to discharge, leaving no 
residuals.

After appropriate notice, the veteran did not file a timely 
appeal of the December 1990 RO decision, and the decision 
therefore became final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2006).

Since this rating decision was final, the veteran's current 
claim of service connection for amoebic dysentery may be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156; 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New and material evidence means evidence which was not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Board acknowledges that the regulation regarding new and 
material evidence was amended.  See 38 C.F.R. § 3.156(a) 
(2006).  This amendment to 38 C.F.R. § 3.156(a) applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001.  The veteran's request to reopen his 
claim of entitlement to service connection was filed prior to 
that date.  Therefore, the amended regulation does not apply.

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim. Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has not been submitted 
sufficient to reopen the veteran's claim for service 
connection for amoebic dysentery.  As noted above, the 
veteran was previously denied service connection for this 
disability not because there was no evidence that he had 
amoebic dysentery in service, but because there was no 
evidence that the veteran currently had any residuals from 
this in-service acute illness.  While the veteran has 
continued to indicate, in statements and his hearing 
testimony, that he has current stomach problems related to 
his in service bout of amoebic dysentery, absolutely no 
medical evidence has been presented to support this theory.

In this regard, the Board finds probative the report of a 
June 2006 VA examination.  At that time, the examiner 
indicated that it was not likely that the veteran suffered 
from any residuals of the amoebic dysentery that he was 
treated for during military service.  As a rationale, the 
examiner indicated that amoebic dysentery is an infectious 
process.  He further indicated that review of the medical 
literature documents that there is no long term sequelae of 
amoebic dysentery if treated, and no correlation between a 
history of amoebic dysentery and the development of 
gallbladder disease.

Although addressing the question of nexus, the June 2006 VA 
opinion is not material as it does not tend to prove the 
merits of the claim as to the specified basis for that last 
final disallowance.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  

Regarding the veteran's own testimonial evidence, the Board 
notes that the veteran's opinion as to medical matters, no 
matter how sincere, is without probative value because he, as 
a lay person, is not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Lay assertions are insufficient to reopen a claim 
under 38 U.S.C. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

As the newly submitted evidence is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim, the Board finds that it is not new and material, 
and the veteran's application to reopen his claim of 
entitlement to amoebic dysentery remains denied.


Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for left wrist carpal tunnel syndrome.

The veteran's claim of entitlement to service connection for 
left wrist carpal tunnel syndrome was last denied in a 
September 2002 Board decision.  The veteran was denied 
service connection at that time because the veteran's service 
medical records did not show any left hand disorder, and 
because there was no evidence of any complaints of any left 
hand pain until August 1989, over a year after the veteran's 
separation from service.

After receiving appropriate notice, the veteran did not file 
a timely appeal of the September 2002 Board decision, and the 
decision therefore became final.  Governing statutory and 
regulatory provisions stipulate that both unappealed rating 
decisions and decisions of the Board are final, and may be 
reopened only upon the receipt of additional evidence that, 
under the applicable statutory and regulatory provisions, is 
both new and material.  38 U.S.C.A. § 5108 (West 2002); see 
also 38 U.S.C.A. §§ 7104(b) and 7105 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim. Id.

In the present case, new and material evidence has not been 
received with respect to the left wrist claim.  Indeed, the 
record at the time of the last final Board decision in 
September 2002 lacked evidence showing that a current left 
wrist disability was causally related to active service.  
Such evidence remains lacking at the present time.  A June 
2006 VA examination indicates continued disability, but the 
only opinion of etiology rendered at that time referred to 
the right wrist, and not the left wrist.  Absent evidence 
showing in-service treatment or a competent opinion relating 
the current disability to active service, there is no basis 
to reopen the claim.  
The veteran is free to make further attempts to reopen his 
claim in the future by submitting to the Agency of Original 
Jurisdiction evidence such as an etiological opinion 
referable to the left wrist.  At present though, the 
requirements to reopen the claim under 38 C.F.R. § 3.156(a) 
have not been satisfied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


Entitlement to an increased evaluation for the residuals of 
an anal fissure, currently evaluated as noncomepnsably 
disabling.

The Board notes a December 1990 rating decision granted 
service connection for an anal fissure.  A noncompensable 
evaluation was assigned at that time.  In October 1999, the 
veteran filed a claim for an increased rating for the 
residuals of his anal fissure, and a July 2001 rating 
decision continued the veteran's evaluation for this service 
connected disability at a noncompensable level.  The veteran 
continues to disagree with the level of disability assigned.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2006).  
 
The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).
 
The veteran's anal fissure is currently evaluated under 
Diagnostic Code 7336, as analogous to hemorrhoids.  Under 
that code, a noncompensable evaluation applies where the 
evidence shows hemorrhoids that are mild or moderate.  In 
order to achieve the next-higher 10 percent evaluation, the 
evidence must demonstrate hemorrhoids that are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.

Taking into account all relevant evidence of record, the 
Board finds that the criteria for a higher evaluation for the 
veteran's service connected residuals of an anal fissure have 
not been met.  Indeed, a VA examination report of November 
2004 found the veteran to have no anal fissure upon 
examination.  There was no evidence of ulceration or 
drainage, the anal sphincter was of good tone and intact 
circumferentially, and no rectal masses were felt.  VA 
examination report of June 2006 noted a fissure present, with 
internal hemorrhoids, but no thrombosed hemorrhoids.  There 
was a moderate sized hemorrhoid present.  Therefore, while 
the veteran does currently have an anal fissure, and 
hemorrhoids, there is no evidence of large or thrombotic 
hemorrhoids, such that a higher rating would be warranted.  

At his March 2007 hearing before the undersigned, the veteran 
discussed symptomatology relating to fecal leakage.  In this 
vein, the Board points out that the veteran is receiving a 
separate 10 percent evaluation for fecal leakage, so this 
symptomatology cannot serve as a basis for a higher rating 
under Diagnostic Code 7336.  To do so would violate the rules 
against pyramiding.  See Esteban v. Brown, 6 Vet. App. 259 
(1994); see also 38 C.F.R. § 4.14 (2006) [ the evaluation of 
the same disability under various diagnoses is to be 
avoided].  

In conclusion, as the evidence does not demonstrate that the 
veteran has any large or thrombotic hemorrhoids, there is no 
support for a compensable evaluation for his residuals of an 
anal fissure.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).




ORDER

New and material evidence not having been received, the 
veteran's application to reopen a claim of entitlement to 
service connection for amoebic dysentery is denied.

New and material evidence having not been received, the 
veteran's application to reopen a claim of entitlement to 
service connection for left wrist carpal tunnel syndrome is 
denied.

Entitlement to a compensable evaluation for the residuals of 
an anal fissure is denied.


REMAND

In a rating decision dated October 2006, the veteran was 
granted entitlement to service connection for fecal leakage 
at a 10 percent evaluation.  The veteran did not submit a 
notice of disagreement with that grant; however, at the 
veteran's hearing testimony in March 2007, he indicated that 
he felt his severity of fecal leakage was more than that 
contemplated by his current rating.  For example, he stated 
that his leakage was severe enough to require the use of 
absorbent materials, which is a criteria for a higher 
evaluation, although he preferred to remain at home close to 
a bathroom and not wear absorbent pads.

Based on the above, the Board finds the veteran's statements 
in his hearing transcript constitute a notice of disagreement 
with the October 2006 initial rating assignment for fecal 
leakage, and finds this issue must be remanded for a 
Statement of the Case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  The Board does note that the veteran was issued 
a supplemental statement of the case in October 2006 which 
contained this issue, however, that document does not have a 
sufficient recitation of the laws applicable as to this issue 
such that it could be considered a Statement of the Case as 
to the issue of fecal leakage.  Thus, the Board finds it must 
remand this claim for the issuance of a Statement of the 
Case, in order to ensure that the veteran receives all 
consideration due him under the law.

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case regarding 
the issue of entitlement to an increased 
initial evaluation for fecal leakage.  The 
appellant is notified that, following the 
receipt of the Statement of the Case 
concerning this issue, a timely and 
adequate substantive appeal must be filed 
if appellate review by the Board is 
desired.  If and only if a timely 
substantive appeal is filed should this 
issue be returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


